Appeal from a judgment in favor of claimant, entered September 27, 1979, upon a decision of the Court of Claims. Claimant was injured at basketball practice in the gymnasium of the Milne School in Albany when the underside of his upper right arm became impaled on a hook protruding from a post. As a result of the injury he has a permanent scar approximately six inches long, but does not suffer from any loss of function or nerve damage. The Court of Claims awarded claimant the sum of $4,500 for the injury, including pain and suffering, and the only issue presented by him on this appeal concerns the adequacy of its award. The trial court had the opportunity to assess the testimony of the claimant and to observe the residual scar. Under the circumstances, we are unable to say its award is so grossly inadequate as to shock the conscience of the court (cf. James v Shanley, 73 AD2d 752). Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.